Title: To James Madison from John Graham, 8 August 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 8th Augt 1810.
Yesterdays Mail brought on the Dispatches from Mr Pinkney which had been entrusted to Mr Erwing. They were forwar[d]ed by the latter from Phia. The inclosed is a Copy of the last and only important Letter from Mr Pinkney.
From his other communications it appeared, so well as I can recollect (from the very hasty perusal I gave them, before they were put up for the Bath Mail which closed yesterday), that orders would be sent to Admiral Saumarez not to molest American vessels coming from Ports from which British vessels were not excluded and to suffer them to leave the Swedish Ports with the Cargoes they carried into them—that there was a partial relaxation of the Blockade of the Coast of Spain from Gigon &c. by which neutral vessels were enabled to bring off the productions of Spain liable, however, to the regulations of the Order in Council of April 1809—that that order was understood by the Board of Trade as replealing [sic] so much of the Novr order as rendered liable to condemnation such vessels as had certificates of Origin on board for their Cargoes. And finally that the usual Notice had been given to Mr Pinkney of the Blockade of Elsineur. This is the substance of five or six short Letters. With Sentiments of the most Sincere & Respectful attachment I have the Honor to be Sir, Your Most Obt Sert
John Graham
